Title: To James Madison from Fulwar Skipwith, 5 June 1806
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris. 5th. June. 1806.

I have not thought it necessary for me to anounce to you my arrival here.  Having delivered to Mr. Bowdoin the Dispatches intrusted to me by you for him, & to Genl. Armstrong those addressed to him conjointly with Mr. B, as well as his own, I Concluded that they would not fail to give you the earliest intelligence thereof.
The Hornet sailed from L’orient for the Mediterrenian on the 19th. ulto.  Two circumstances have operated to detain that vessel at L’orient longer than may have been anticipated by the Secretary of the Navy.  1stly., the Supply of Some money, which, owing to the particular Situation of my colleague, Mr. Vail, I have been obliged to forward from hence for the use of the Brigt.; & 2dly., her trim, which Capt. Dent thought it prudent & necessary to change, by Shifting the Ballast.
Immediately after Delivering to our Ministers their dispatches, I waited on Mr. Talleyrand with those Committed to me for him by Genl. Tureau.  I was received with much Civility.  He asked me if I had brought with me the Act of Congress interdicting our Trade with the Negroes of St: Domingo.  I answered that doubtless he would find it among his dispatches.  He wished to Know whether any of the Resolutions Spoken of in the American newspapers, respecting Certain prohibitions of B. Manufactures had been or were likely to be adopted by Congress.  I observed that those called Nicholsons Resolutions had been very favorably received, previous to my departure from Washington, by a very large majority of the House of Representatives, who had granted leave to bring in a bill accordingly  Would that bill pass the Senate?  I had not been able to form an opinion on that point.
Mr. T. then asked me "ou est votre Genl. Armstrong"? at Paris. "Que fait il?  un ne le voit pas.  On a beau l’inviter à nos fêtes; il est"; "il est.....He Said no more.  This Conversation was unintelligible to me. I made no reply except that I heard of the General being very often Confined to his Apartment by indisposition.  Mr. T. concluded by asking me if I had returned to my Station of Consul. I replied that I had.  He said he was very glad of it.  I withdrew.
I have indeed entered into the performance of my public Duties here; it was Time that I Should, for the Ministers had Some Time Since denied that Mr. Barnet had any right to represent me in my official Capacity.  Nay in his letters to the Minister of Police on the Subject of the assault made by Mr. Omealy on the person of Mr. Barnet, he divests him of any Kind of Official Character.  It does not belong to me, perhaps, to offer my view of the Conduct of the General with respect to that affair, but I owe it to myself to declare that previous to my charging Mr. Barnet with the exercise of my public functions I consulted the Minister as to its expediency & propriety; he approved of the fitness of both the person & the measure, & when I informed him officially of the fact, he Solicited by a Note to Mr. Talleyrand the recognition of Mr. Barnet in my place.
I must also be permitted to notice one other particularity in the Generals Conduct relating immediately to the business, which appears to have Set Mr. Omealy at variance with my Representative  I Speak of the case of Jno. Andrews.  The only Single, impartial, & Safe basis in my opinion for our Minister to adopt in order to do equal justice to the Contending parties, I Suggested in a letter to him dated in May, (last year) Copy of which I here transmit.  This letter the General denied to Mr. Barnet, & in presence of Mr. Bentalow, having received.  I delivered it myself; I saw it many Days on his Table, & Know that he Sent it to the Minister of the Public Treasury.  I will refrain from any comment, & tho’ the General has never been in the habit of Acknowledging his reception of my letters, I will not allow myself to apprehend another occurrence of a Similar Nature.
I wish with respect to my own Claim that it was in my power to say that I did not think myself aggrieved by the Conduct of our Minister  By the Memorials inclosed, which I have lately presented to the Emperor & his Council of State, & the letter from me to our Minister, of which you also have a Copy you may Judge of the Nature of the difficulties I have now to Contend with.  Genl. Armstrong did assure me before my departure for the United States that in case of Mr. Marbois persisting in his Support of Mr. Dubuisssons objections to my claim, he Should nevertheless issue my bills.  This he Surely might Still do without incurring any mischievous degree of responsibility, Since the liquidation in my favor has been Consummated according to every form required by the Convention, & has been once notified to him in that character by Mr. Marbois himself.  But to my great disappointment &, in my humble opinion, with much impropriety, the General has Suffered my claim to be Sent back to the Council General of Liquidation for revision.
It is in the highest degree painful to my feelings to add that in various other proceedings of General Armstrong in relation to the rights of Individuals under the Convention, I find his Conduct irreconcilable with my Sense of Common Justice or Consistency of principle.  I wish, Sir, for the Sake of the President whose Authority & Duties he has the honor to represent here, that my opinions & present view of his mode of exercising those Sacred attributes, may prove erroneous.  If on the Article of my own Claim I have been induced to imply an unauthorized Censure, I shall, whenever I shall be able to distinguish that fact, be disposed to make you or the General any atonement in my power, but while I remain under my present impression of his not having done a plain & indispensible Duty in Support of my fair & legitimate rights, & while I have before me multiplied proofs of his extreme Complaisance towards the views & Interests of some men whose claims were rejected by the American Commission, & obviously not within the purview of the Convention or the protection, in any degree, of our Government, I cannot tamely See my helpless Family & myself Deprived wrongfully & unlawfully of their legitimate & only remaining means of Subsistence.
In company with this is a proces-verbal of the death of Mr. Joseph Miller late an Inhabitant & Merchant of Philadelphia.  Of his circumstances & effects, tho’ he had a claim to a very considerable amount paid under the Convention, I have not been able to acquire any correct Knowledge, & therefore cannot furnish your Department with Such information as may be looked for by his Family & Creditors.
You have also my Account of disbursements on my Journey with the public Dispatches from Washington to this City.  In this Account I have Credited the Government with 500$ received by me in advance & after Debiting the Compensation Suggested to me by the President, as usually allowed in Such cases, the balance in my favor (exclusive of the Carriage remaining with me for Sale) is 
I have employed a man well versed in the Knowledge of the value & quality of Books to Select those Directed by you, to be purchased here for your Department, but it is a Small portion that we are likely to find in this City.  These will be dispatched from hence very Soon together with some Articles of China, which you desired Should be Sent for your own use.  I am with great respect, Sir, your most obedt. Servt.

Fulwar Skipwith


P. S.  6th. June.
I have this instant received from Genl. Armstrong his reply to my letter to him rsepecting my own claim. He has mistaken exceedingly the point on which he intimates I resisted the liquidations in the Cases of Bordeaux Embargo.  By recurring, if necessary, to my letters to him on that Subject Copies of which are already in your possession, you will See that I only resisted the issuing his bills, as was nearly happening to be the Case, by Captains, instead of the Owners.
I defer to a future moment Some animadversions which I have to make on the principles Supported in the Generals letter, if tested either by the provisions of the Convention or the plain Suggestions of Common Sense; I presume it will be denied that the French Bureaux ought to have had the Sole power of opposing on principle as is the fact in my case, a final liquidation, which received the Sanction of the Concurrent Authorities designated by the Convention, & especially Since the American Commission no longer exists.


F. S.

